Citation Nr: 0724556	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  02-13 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to  reopen a previously denied claim of 
entitlement to service connection for psoriasis.

2.  Entitlement to service connection for a musculoskeletal 
disorder, claimed as psoriatic arthritis and ankylosing 
spondylitis.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to March 
1969.  Service in Vietnam is indicated by the evidence of 
record.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(the RO).  

Procedural history

Psoriasis

In a December 1989 decision, the Board denied the veteran's 
claim of entitlement to service connection for psoriasis on a 
direct basis and as secondary to service-connected residuals 
of shrapnel wounds.  In January 1990 and October 1996 rating 
decisions, the RO denied the reopening of the claim of 
service connection for psoriasis.  

In a January 2004 RO rating decision, service connection for 
psoriasis was again denied by the RO.  The veteran filed a 
notice of disagreement (NOD).  In January 2006, the Board 
remanded the claim to the VA Appeals Management Center (AMC) 
so that a Statement of the Case (SOC) could be issued.  In 
August 2006, the RO issued a SOC in which the claim for 
service connection for psoriasis was reopened and denied.  
The veteran perfected an appeal by filing a VA Form 9 in 
September 2006.  

Musculoskeletal disorder

In a December 1989 decision, the Board denied the veteran's 
claim of entitlement to service connection for arthritis.

In a May 2002 rating decision which forms the basis for this 
appeal, the RO denied service connection for psoriatic 
arthritis and ankylosing spondylitis.  The veteran perfected 
an appeal of that denial.  In September 2003, the Board 
remanded the claim for additional development.  In January 
2006, the Board reopened the claim of entitlement to service 
connection for a musculoskeletal disorder, claimed as 
psoriatic arthritis and ankylosing spondylitis, and remanded 
the claim for further development.  In February 2007, a 
supplemental statement of the case (SSOC) was issued by the 
AMC which continued to deny the claim.  This issue is once 
again before the Board.

The issues of the veteran's entitlement to service connection 
for psoriasis and a musculoskeletal disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the AMC.


FINDINGS OF FACT

1.  The RO denied the veteran's request to reopen his 
previously-denied claim of entitlement to service connection 
for psoriasis in an October 1996 rating decision.  

2.  The evidence received since the October 1996 rating 
decision relates to unestablished fact necessary to 
substantiate the claim for service connection for psoriasis, 
and raises a reasonable possibility of substantiating that 
claim.


CONCLUSIONS OF LAW

1.  The October 1996 rating decision denying the reopening of 
a claim for service connection for psoriasis is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received since the October 1996 rating 
decision is new and material evidence as to the claim for 
service connection for psoriasis, and the claim for service 
connection for psoriasis is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in substance, that his service-
connected shell fragment wounds resulted in the development 
of psoriasis subsequent to an excision of shrapnel performed 
at a VA medical center in July 1969.  He also contends that 
his psoriasis could be secondary to an in-service episode of 
alleged "jungle rot".  

As was described in the Introduction, this issue has been the 
subject of  number of previous denials.  Under such 
circumstances, the Board must determine whether new and 
material evidence has been received which serves to reopen 
the previously-denied claim.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996) [the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits].  This is 
true even though the AMC recently reopen the claim and denied 
it on the merits.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) [the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO 
to reopen a previously denied claim].  The proper issue on 
appeal, therefore, is whether new and material evidence has 
been received which is sufficient to reopen the previously-
denied claim of entitlement to service connection for 
psoriasis.

For reasons explained below, the Board has concluded that new 
and material evidence regarding the claim of service 
connection for psoriasis has been submitted.  Accordingly, 
the claim is reopened.  The Board further finds that a due 
process concern must be resolved.  Accordingly, the case is 
remanded.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the United States Court of Appeals for 
Veterans Claims (the Court) in Quartuccio specifically 
applies to cases in which the submission of new and material 
evidence is involved.

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal to 
the extent necessary to decide whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for psoriasis. 

Letters were sent to the veteran in January and December 2006 
which were specifically intended to address the requirements 
of the VCAA, to include advising the veteran of what the 
evidence must show to establish entitlement to service 
connection for psoriasis, of what evidence must be provided 
by the veteran, of what evidence would be obtained by VA, and 
to submit any evidence that was in his possession.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio to 
the extent necessary to decide whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for psoriasis.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim was adjudicated by the RO in January 
2004, prior to the January 2006 VCAA letter.  However, 
following the issuance of the VCAA letter, the veteran was 
allowed the opportunity to present evidence and argument in 
response.  See SOC issued in August 2006.  Therefore, the 
essential fairness of the adjudication was not affected.  
The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice with regard to four 
elements in 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1).  
See Sanders v. Nicholson, No. 06-7001 (U.S. Fed. Cir. May 16, 
2007).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Element (1) is not at issue here.  As has been discussed 
above, the veteran received notice of elements (2) and (3) in 
the January 2006 VCAA letter.  The VA AMC specifically 
addressed elements (4) and (5) in the December 2006 VCAA 
letter.  As for the timing of the notice of the elements in 
Dingess/Hartman, the Board again notes that the veteran was 
allowed the opportunity to present evidence and argument in 
response to the VCAA letters.  Therefore, the essential 
fairness of the adjudication was not affected.  The Board 
accordingly finds that there is no prejudice to the veteran 
in the timing of the VCAA notice as to the elements in 
Dingess/Hartman.  See Sanders, supra.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).

The Board concludes that the provisions of the VCAA have been 
complied with to the extent required to decide whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for psoriasis.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal to the extent 
necessary to decide whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for psoriasis.  See 38 C.F.R. § 3.103 (2006).  As 
noted below, the Board is remanding his claim for, inter 
alia, the RO to schedule him for a hearing before a Decision 
Review Officer.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 
See 38 C.F.R. § 3.310(a) (2005); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993). 

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2006)].  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the veteran's claim to 
reopen was initiated in January 2004, his claim will be 
adjudicated by applying the revised section 3.156, which is 
set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit (the Federal Circuit) noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence

The evidence of record at the time of the RO's rating 
decision in October 1996 included the veteran's service 
medical records, VA medical records dated in 1969, private 
medical records dated from 1975 to 1979, and VA medical 
records dated from 1988 to 1989.

The veteran's service medical records reflect that the 
veteran suffered shrapnel wounds to the left leg during 
service.  The service medical records do not reveal any 
findings or diagnoses of a skin disorder, such as psoriasis.

VA medical records dated in 1969 show that the veteran was 
hospitalized in July 1969 for an excision of an infected 
foreign body in his left leg, that is, piece of metal from a 
shrapnel wound in service.  He underwent a VA examination in 
October 1969.  Neither the hospitalization records nor the 
report of the VA examination show findings of a skin 
disorder, such as psoriasis. 

Service connection was granted for shell fragment wounds of 
the left thigh, left buttock and left lower leg in a December 
1969 RO rating decision.  

Private medical records dated from 1975 to 1978 reflect a 
diagnosis of psoriasis in October 1975, with a "possible" 
six-year history of psoriasis.  VA medical records dated in 
1988 and 1989, to include a report of a VA examination in 
February 1987, reveal diagnoses of psoriasis.

As was noted in the Introduction, in a December 1989 
decision, the Board denied the veteran's claim of entitlement 
to service connection for psoriasis on a direct basis and as 
secondary to the service-connected residuals of shrapnel 
wounds.  In a January 1990 rating decision, the RO declined 
to reopen the claim.  

The October 1996 RO rating decision 

In September 1996, the veteran requested that his claim for 
service connection for psoriasis be reopened, based on his 
presumed exposure to Agent Orange in Vietnam.  In an October 
1996 rating decision, the RO denied the reopening of the 
claim of service connection for psoriasis.  The RO in essence 
denied the reopening of the claim on the basis of a lack of 
competent medical nexus evidence.

The veteran again filed to reopen his claim in January 2004.  
Additional evidence which has been received since September 
1996 will be discussed below.

Analysis

Finality/new and material evidence

The veteran's claim of entitlement to service connection for 
psoriasis was denied in September 1996 on a direct basis due 
to a lack of competent medical nexus evidence.  As discussed 
above, in order for the claim to be reopened there must be 
new and material evidence as to each and every aspect of the 
claim that was lacking at the time of the last final denial 
in order for there to be new and material evidence to reopen 
the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board initially observes that the veteran is no longer 
claiming his psoriasis is related to exposure to Agent 
Orange.  Instead, he is claiming that his psoriasis could be 
secondary to in-service alleged "jungle rot".  The Board 
observes that a different etiological theory for service 
connection for psoriasis does not constitute a new claim.  
See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  

In connection with his current claim, the veteran has 
reiterated his former contention that his psoriasis is 
secondary to his service-connected shell fragment wounds, in 
that he developed psoriasis subsequent to an excision of 
shrapnel performed at a VA medical center in July 1969. 

The "old" evidence demonstrated that the veteran had 
psoriasis.  The "old" evidence further showed that the 
veteran incurred shell fragment wounds in service, which were 
service connected.  Thus, Hickson/Wallin elements (1) and (2) 
had previously been satisfied.  The veteran's claim was 
previously denied because of a lack of competent medical 
nexus evidence.  

Evidence added to the record since the previous denials 
includes VA medical records dated in May 1981, from 1989 to 
1991, and from 2001 to 2002.  A July 1989 treatment record 
indicates that the veteran's psoriasis was associated with 
his shrapnel wounds.  This evidence can be considered "new" 
in that it was not actually before the RO at the time of the 
October 1996 decision.  That is, the treatment record was not 
in the veteran's claims file at that time.  This evidence can 
be considered "material" because it relates to 
unestablished fact which is necessary to substantiate the 
claim, specifically medical nexus relating the veteran's 
psoriasis to the in-service shrapnel wounds, either on a 
direct or secondary basis [which basis is somewhat unclear].  
The July 1989 VA treatment record is neither cumulative nor 
redundant of the evidence of record at the time of the 
October 1996 rating decision, and this treatment record 
raises a reasonable possibility of substantiating the claim.  
Thus, the requirements of 38 C.F.R. § 3.156 are met.

While it may appear that the notation in the July 1989 
outpatient treatment record relating the veteran's psoriasis 
to his shrapnel wounds may simply be history given by the 
veteran, it is not unequivocal that this notation is 
information recorded by a medical examiner and unenhanced by 
any medical comment by that examiner.  
Cf. LeShore v. Brown, 8 Vet. App. 406, 409 (1995) [evidence 
that is simply information recorded by a medical examiner, 
unenhanced by any medical comment by that examiner, does not 
constitute competent medical evidence].  Because at this 
stage of its deliberations the credibility of the evidence is 
presumed, the Board must, in the absence of clear evidence 
showing that the notation is simply history given by the 
veteran, presume that the notation is competent medical nexus 
evidence.     

In short, this additional medical evidence suggests that the 
veteran's psoriasis is related to his in-service shrapnel 
wounds.  Accordingly, new and material evidence has been 
received as to the element of medical nexus, which was 
previously lacking.  The veteran's claim is therefore 
reopened.

The Board wishes to make it clear that such evidence, 
although adequate for the limited purposes of reopening the 
claim, may not be sufficient to allow the grant of the 
benefit sought.  See Hodge, supra.  Once a claim is reopened, 
the standard of review changes.  It is now the Board's 
responsibility to evaluate the entire record, not just 
fragments in isolation.  See 38 U.S.C.A. § 7104(a) (West 
2002).  For the reasons explained in the remand section 
below, the Board finds that additional development is 
necessary before the Board may proceed to a decision on the 
merits of the reopened claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for psoriasis is reopened.  
To that extent only, the appeal is allowed.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded.

In an attachment to his September 2006 VA Form 9 concerning 
the issue of service connection for psoriasis, the veteran 
requested a Decision Review Officer hearing.  Such hearing 
was not scheduled.

The Board observes that these two issues appear to be 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
in the prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation].  The veteran's 
musculoskeletal disorder has most recently been diagnosed as 
psoriatic arthritis.   The resolution of the musculoskeletal 
claim is dependent upon the issue of service connection for 
psoriasis.   Action as to that issue is therefore deferred.  

Accordingly, this case is REMANDED for the Veterans Benefits 
Administration (BVA) for the following actions:

1.  Pursuant to his request, the RO 
should schedule the veteran for a hearing 
before a Decision Review Officer (DRO).  
The veteran should be notified of the 
date, time and place of such a hearing by 
letter mailed to his current address of 
record, with a copy to his 
representative.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development deemed to be 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


